Filed 01/04/19                         Case 17-13797                               Doc 976



                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES
           _____________________________________________________________________
           Case Title: Tulare Local           Case No.: 17-13797 - B - 9
           Healthcare District
                                              Docket Control No. WW-63
                                              Date: 01/04/2019
                                              Time: 9:30 AM

           Matter: [870] - Objection to Claim of Employment Development
           Department, Claim Number 90 [WW-63] Filed by Debtor Tulare Local
           Healthcare District (kvas)

           Judge: René Lastreto II
           Courtroom Deputy: Debbie Chavez
           Reporter: Not Recorded
           Department: B
           _____________________________________________________________________
           APPEARANCES for:
           Movant(s):
           None
           Respondent(s):
           None
           _____________________________________________________________________
                                       CIVIL MINUTES




           Objection Resolved without Oral Argument, Sustained


           The Moving Party shall submit a proposed order in conformance with
           the ruling below.
            
           The objection was set for hearing on 44 days’ notice as required by
           Local Rule of Practice (“LBR”) 3007-1(b)(1). The failure of the
           creditors, the debtor, the U.S. Trustee, or any other party in
           interest to file written opposition at least 14 days prior to the
           hearing as required by LBR 9014-1(f)(1)(B) may be deemed a waiver of
           any opposition to the granting of the motion. Cf. Ghazali v. Moran,
           46 F.3d 52, 53 (9th Cir. 1995). Further, because the court will not
           materially alter the relief requested by the moving party, an actual
           hearing is unnecessary. See Boone v. Burk (In re Eliapo), 468 F.3d
           592 (9th Cir. 2006). Therefore, the defaults of the above-mentioned
           parties in interest were entered and the matter was resolved without
Filed 01/04/19                         Case 17-13797                               Doc 976



           oral argument. Upon default, factual allegations will be taken as
           true (except those relating to amount of damages). Televideo Systems,
           Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987). Constitutional
           due process requires that a plaintiff make a prima facie showing that
           they are entitled to the relief sought, which the movant has done
           here.

           The objection was SUSTAINED.
            
           11 U.S.C. § 502(a) states that a claim or interest, evidenced by a
           proof filed under section 501, is deemed allowed, unless a party in
           interest objects.
            
           Federal Rule of Bankruptcy Procedure 3001(f) states that a proof of
           claim executed and filed in accordance with these rules shall
           constitute prima facie evidence of the validity and amount of the
           claim. If a party objects to a proof of claim, the burden of proof is
           on the objecting party. Lundell v. Anchor Constr. Specialists, Inc.,
           223 F.3d 1035, 1039 (9th Cir. BAP 2000).
            
           Here, the debtor objects on the grounds that during the period for
           which the claim is asserted, it was Healthcare Conglomerate
           Associates, LLC (“HCCA”), and not the Debtor, Tulare Local Healthcare
           District doing business as Tulare Regional Medical Center (“TRMC”),
           who was responsible for payment of all payroll benefits and related
           payroll taxes.
            
           Prior to filing bankruptcy, TRMC was under the management and control
           of HCCA. Doc. #872. Part of HCCA’s responsibilities was paying
           payroll benefits and taxes. Id.
            
           Claimant, the Employment Development Department (“EDD”) filed their
           claim of $4,656.73 for the tax period July 1, 2016 through December
           31, 2016. Claim #90.
            
           The court finds that TRMC has rebutted EDD’s claim, and the burden of
           proof has switched to EDD. EDD did not file any opposition to this
           objection.
            
           Therefore, claim no. 90 filed by EDD was disallowed in its entirety.
